United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2668
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Dangelo P. Moore

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: April 2, 2021
                                Filed: April 7, 2021
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Dangelo Moore appeals the sentence imposed by the district court1 after he
pleaded guilty to drug offenses. His counsel has moved for leave to withdraw, and

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (sentences are reviewed for substantive reasonableness under
deferential abuse of discretion standard; abuse of discretion occurs when court fails
to consider relevant factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment in weighing appropriate factors). The record
establishes that the district court adequately considered the sentencing factors listed
in 18 U.S.C. § 3553(a). See United States v. Callaway, 762 F.3d 754, 760 (8th Cir.
2014) (on appeal, within-Guidelines-range sentence may be presumed reasonable).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-